Citation Nr: 1110357	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  04-26 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for retropatellar pain syndrome of the right knee, claimed as knee strain.

2.  Entitlement to service connection for retropatellar pain syndrome of the left knee, claimed as knee strain.


WITNESS AT HEARING ON APPEAL

Appellant


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from January 1997 to September 2002, and had subsequent Reserve service.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from an October 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Jurisdiction of the Veteran's appeal is currently with the VA RO in Atlanta, Georgia.

In June 2003, the Veteran testified during a personal hearing at the RO regarding an unrelated claim.  A transcript of the hearing is of record.

In January 2009 and September 2010, the Board remanded the Veteran's claims to the RO for further evidentiary development.


FINDINGS OF FACT

1.  Chronic right knee disability did not have its onset in service, arthritis of the knee was not exhibited within the first post service year, and right knee disability is not otherwise related to active duty.  

2.  Chronic left knee disability did not have its onset in service, arthritis of the knee was not exhibited within the first post service year, and left knee disability is not otherwise related to active duty.  



CONCLUSIONS OF LAW

1.  Retropatellar pain syndrome of the right knee, claimed as knee strain, was not incurred in or aggravated by military service and arthritis of the knee may not be presumed to be so incurred.  38 U.S.C.A. §§ 101(24), 106, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2010).

2.  Retropatellar pain syndrome of the left knee, claimed as knee strain, was not incurred in or aggravated by military service and arthritis of the knee may not be presumed to be so incurred.  38 U.S.C.A. §§ 101(24), 106, 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

In March 2006, March 2009, and October 2010 letters, the agency of original jurisdiction (AOJ) satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159(b) (2010).  The AOJ notified the Veteran of the information and evidence necessary to substantiate her claims.  She was notified of the information and evidence that VA would seek to provide and the information and evidence that she was expected to provide.  In the March 2006 letter, the Veteran was informed of how VA determines disability ratings and effective dates, as required by Dings/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has done everything reasonably possible to assist the Veteran with respect to her claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Her service treatment and personnel records were obtained.  The Veteran's VA and private records have been associated with the claims file, to the extent available.  All reasonably identified and available medical records have been secured.  

As noted above, in September 2010, the Board remanded the Veteran's case to the RO for further development that included scheduling her for a VA examination in conjunction with her claims.  There has been substantial compliance with this remand, as the Veteran was scheduled for a VA examination in November 2010.  However, she did not appear for the examination.  She has provided no rationale showing good cause explaining why she failed to report for the examinations.  This matter will be discussed further below.

The Board finds that the duty to assist the Veteran has been satisfied in this case.

II. Factual Background and Legal Analysis

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

Under 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, a veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  In addition, the law provides that, where a veteran served ninety days or more of active military service, and arthritis becomes manifest to a degree of 10 percent within one year from the date of termination of such active service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable evidence, that there were characteristic manifestations of the disease to the required degree.  Id.

Service connection may also be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty for training, or injury incurred or aggravated while performing inactive duty training, or acute myocardial infarction, cardiac arrest, or cerebrovascular accident occurring during such training.  See 38 U.S.C.A. §§ 101(24), 106, 1110.

"[I]n order to establish service connection or service- connected aggravation for a present disability the veteran must show: (1) the existence of a present disability; (2) in- service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F. 3d 1163, 1166-67 (Fed. Cir 2004).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009.  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).

The Veteran asserts that she has right and left knee disorders that originated during her period of active military service and for which she was continuously treated after discharge from service.  In her September 2003 notice of disagreement, the Veteran said that she injured her knees during physical training, was given knee braces to wear during those activities, and that a VA examiner found grinding in her knees and said that she would have continued knee problems.  She said her knees hurt when she walked and climbed stairs.  Thus, she maintains that service connection is warranted for retropatellar pain syndrome of the left and right knees, claimed as knee strain.

In the instant case, the Board finds that the preponderance of the competent medical and other credible evidence of record is against a finding that the Veteran's bilateral knee disorder, diagnosed as bilateral patellar chondromalacia, was incurred in or otherwise the result of her active military service.

The Veteran was treated for knee pain while on active duty.  Service treatment records indicate that, in January 1997, the Veteran was seen for complaints of left knee pain.  There was mild tenderness on objective examination and the assessment was medial collateral ligament strain.  In February 1997, the Veteran reported continued left knee pain.  In April 1997, she was treated for right knee pain secondary to overuse.  

A January 1999 clinic record indicates that the Veteran slipped on ice, and sustained a left knee strain.  On a report of medical assessment, completed in May 2002, prior to her separation from service, the Veteran indicated that she had knee problems.  On examination at that time, her lower extremities were reported as normal.     

An August 2002 VA examination report indicates that the Veteran's knees were normal.  Results of x-rays of her knees taken at the time were essentially normal.

A December 2003 Reserve service examination report also indicates the Veteran's lower extremities were normal, although she gave a history of having knee trouble.

According to a January 2008 VA examination report, the Veteran had some crepitus in her knees.  Results of x-rays of her knees performed at the time were essentially normal.  The VA examiner indicated that there was no medical diagnosis shown on examination that can be attributed to the Veteran's claim for service connection for a bilateral knee disability.  

The Veteran submitted a December 2008 VA x-ray report that shows evidence of mild degenerative changes of the knees and chondromalacia of the patellae.  In February 2009, the Veteran underwent a magnetic resonance image (MRI) of both knees performed by VA and reported having chronic bilateral knee pain for at least eight years.  Results of the MRI of her right knee included mild proximal patellar tendinopathy, a somewhat thinned medial and lateral menisci, and findings consistent with chondromalacia.  Results of the MRI of her left knee included chondromalacia patella, a subcentimeter cyst inferior to the medial tibial spine, and mild proximal and distal teninopathy.

A March 2009 private treatment note includes an impression of bilateral patellar chondromalacia.

As noted, the Veteran was scheduled for a VA orthopedic examination in November 2010 but failed to report and did not request that the examination be rescheduled.  Regulations provide that when entitlement to a benefit cannot be established or confirmed without a current VA examination and the claimant, without good cause, fails to report for such examination, and the examination was scheduled in conjunction with an original compensation claim, the claim shall be rated based upon the evidence of record.  However, when the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit that was previously disallowed, or a claim for increase, the claim shall be denied.  See, e.g., 38 C.F.R. § 3.655 (2010).  Thus, the Board must rely upon the evidence in the claims file to reach its decision.

The Veteran has contended that service connection should be granted for retropatellar pain syndrome of the left and right knees, claimed as knee strain.  Although the evidence shows that the Veteran currently has bilateral patellar chondromalacia, no competent medical evidence has been submitted to show that this disability is related to service or any incident thereof.  On the other hand, the record reflects that her knees were normal on separation from service and the first post service evidence of record of bilateral patellar chondromalacia is from 2009, more than seven years after the Veteran's separation from service.  

The United States Court of Appeals for Veterans Claims (Court) has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.).

Notably, here, an August 2002 VA examination of the Veteran's knees was normal and, in January 2008, a VA examiner said there was no medical diagnosis shown on examination that can be attributed to her claim for service connection for a bilateral knee disorder.  Results of x-rays of the Veteran's knees taken in January 2008 were normal.  In short, no medical opinion or other medical evidence relating the Veteran's bilateral patellar chondromalacia to service or any incident of service has been presented.

The Veteran is competent to state that she has had knee problems since service and the Board finds her statements credible.  However, her claim of continuity of symptoms is less probative than the intervening examinations following service and prior to the identification of chronic knee pathology that showed normal findings for the knees.  There is no competent evidence of a nexus between current knee pathology and service.  

While the Veteran maintains that she has bilateral retropatellar pain syndrome, claimed as knee strain, related to her active service, as a lay person she has not been shown to be capable of making medical conclusions, thus, her statements regarding diagnosis and causation are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  While the Veteran is competent to report what comes to her through her senses, she does not have medical expertise.  See Layno v. Brown, 6 Vet. App. at 465.  And although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, she is not competent to provide evidence as to more complex medical questions, as is the case here.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

The evidence in this case is not so evenly balanced as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance of the objective and probative evidence of record is against the Veteran's claims for service connection retropatellar pain syndrome of the left and right knees, claimed as knee strain, and her claims must be denied.



ORDER

Service connection for retropatellar pain syndrome of the right knee, claimed as knee sprain, is denied.

Service connection for retropatellar pain syndrome of the left knee, claimed as knee sprain, is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


